Title: To James Madison from Ferdinand Leigh Claiborne, 26 October 1807
From: Claiborne, Ferdinand Leigh
To: Madison, James



Sir,
Soldier’s Retreat near Natchez 26th: Octor. 1807

As a friend to the Administration of the General government, who has for nearly eight years conducted our national affairs, so much to their own honor & to the interest of the nation; As a Citizen and friend of this Territory, and in obedience to the call of duty, I am induced to submit to your consideration the following relation of facts with a request that you will be pleased to lay the same before the President of the United States.
I am aware that complaints against an Officer of Government, are at all times unpleasant and apt to expose the person making them to the suspicion of invidiousness: But the Conduct of Robert Williams Governor of this Territory, has assumed such a character that for one circumstanced as I am, to remain longer silent would be criminal.  When this officer took charge of the Government of the Territory, and for some time thereafter, believing him a sincere friend to his Country and the principles of our Republican institutions I was disposed to afford him every support in the Administration of his government here within the compass of my power.  Several circumstances had concurred previously to his going to North Carolina for his family, to create a suspicion in my mind that all was not, as it should be, in his character and Conduct: but not till after his return to the Territory last Winter, did I become fully convinced of his total unworthiness to be intrusted with the Administration of this government; Immediately on his arrival in the Territory, he was loud in the censure & ridicule of the Militia, who had patrioticly turned out to oppose and intercept the expedition of Aaron Burr, and whilst he was in the hands of the Civil Authority at the Town of Washington, several Gentlemen high in the Confidence of the Citizens of the Territory having observed a more than usual degree of civility & intimacy to exist between the Governor and the trator, applied to me as Colonel of the County and urged the propriety as well as necessity of having a guard placed over him in order to prevent an escape, which there was strong reasons for believing he would attempt and there being a Guard from my Regiment at that time, in the Town of Washington but without any orders as it respected the Conspirator.  I made application in pursuance of this request to the Governor as Magisterial, and received for answer   That Burr was safe enough, that he would not leave Washington in an improper manner, that he was an honest unfortunate man &ca.  My reply to these declarations of the Chief magistrate was such as drew on me his displeasure, and which subsequent circumstances soon put beyond doubt.  From that moment I remarked, not only a covert hostility to myself, but a disposition to expose to Executive vengence, every Officer of the Regiment who had been active in the opposition made to the would be Emperor.  Most of them have since been dismissed without the favor of a Court Martial or indignantly passed by, in making promotions, so as to induce their resignation.  These Gentlemen and a number of the most influential republicans in the Territory, the Governor has frequently in my presence, we being on visiting terms, abused and traduced in a most indecorous and opprobrious manner, so that having occasion in the way of business to encounter him frequently, I was obliged to enjoin him to desist from taking such unjustifiable liberties with the character of my friends in my hearing for the future, which he faithfully promised he would do: but this promise, like many others previously & since made, he found convenient afterwards to violate.  About two weeks before he revoked my commission as Lieut. Colo. Commandant of the first Regiment of Militia he repeated in an outragious manner, his ungentlemanly attacks on these Gentlemen, many of them my private, and all my political friends.  The unwarrantable liberties taken with the character of my friends and with my own feelings, caused me to forget his official station and threaten’d him with merited chastisement, which this inestimable governor, though in the habit of associating with me as a Gentleman took refuge in his official sanctuary, and declared! ’Sir, I shall dismiss you from Office".  Such was the unworthy conduct of this man.  This with my attachment to republican principles, and detestation of the views of Burr, are the true causes of my removal from Office, altho’ his excellency will no doubt endeavor to assign reasons quite different.  I have learned from one of his confidants, that he has secretly taken certain depositions against me, in a star chamber way, with intention to forward to the Government, charging me with having made use of mutinus expressions at the Regimental Muster on the 6th. Inst.  Were there any truth in the allegations of these secret official informers, would it not have been the duty of the Governor, if disposed to act impartially, and preserve peace and good order, to have arrested me on the field & confined me under a strong guard or even in irons?  Surely it would.  But he knew too well no mutinous intention did or could exist.  Yet having forfeited his honor with me, he has seized on this unmanly pretext in order to justify his conduct.  The Adams Troop of Horse is a great favorite with his Excellency, probably because the Captain and most of the men are violent federalists.  The Captain and myself have had a personal difference.  This probably was the reason of an attempt made by the Governor to seperate the Troop from the Regiment and my Command, to which it was attached, which was viewed as an insult by every Officer in the Regiment.  His Excellency and myself had several conversations on the project previously to the Regimental Muster, In which he acknowledged his error, and proposed and arrangement for the day, to which I agreed.  He took the pains to ask me twice if the proposed arrangement was satisfactory, and on my answering in the affirmative, and that I would also make it so to the Regiment, "Then," says he "upon my honor this shall be the order of Review".  Instead however, of abiding by the agreed arrangement, to which he thus pledged his honor, he reviewed the Troop on the day of Muster a part from the Regiment and dismissed them before One OClk: and when informed by my Adjutant, the Regiment was formed for Parade & Review, his Excellency replied "Go Sir to your Colonel and tell him to Muster & Inspect his Regiment, after which I will if invited, review them.  I again sent to enquire of him, if the review should be conducted in the manner that had been agreed between us, to which he returned the same answer as before.  This unmilitary order, so untimely given, so disorganized the Regiment then formed into Batallions, that if a disposition existed to compliment the Executive, it could not have been reviewed short of Candle light.  But my own feelings as well as those of the Officers & men determined the point of ettiquette and no "invitation to review was given.  During this tedious evening the Troop, the privileged and favored few, tho’ a part of the County Militia, were regaling themselves with the pleasures of the festive board, in hearing of the Regiment, who remained under arms from Eleven OClk to nearly sunset.  This relation will enable you Sir to Understand the question of difference between Governor Williams and myself, as also the true meaning of an expression made by me relative to the Muster, which he made the pretext for my removal & the basis of his groundless and malicious charge of mutiny "That I would Command the Troop at the hazard of my Commission as Lieut. Colo Commandant of the County", but had no idea of using force of Arms, but to compel if necessary obedience on the part of the Troop, by threatning the Captain with an Arrest.  However the arrangement with the Governor that Troop & Regiment should be reviewed together as usual, which he shamefully violated bared my giving any order, and the consequences have been fatal to the Regiment.  Most of the Officers have resigned in disgust, and the whole Regiment feel themselves greatly insulted.  Resignations are daily tendered to the Executive, and his profered Commissions both Military and Civil indignantly refused.  No decent man of the least independence of sentiment can willingly hold an appointment under him.  This is no aggravated picture as far as it respects this County at least, and things are not in a much better situation in the other Counties.  The Chief Magistrate possesses neither the confidence nor esteem of the people here, and he certainly abuses the confidence of The General government.  He selects his friends and advisers from among the most bitter enemies of Mr. Jefferson.  The leading Republicans and most active opposers of the Burr conspiracy are the objects of his obloquy in all, and of his persecution in many cases.  His partiality to Burr and his adherents is obvious.  He exulted on observing by the papers that the Trator was likely to be acquitted, "I told you he exclaimed "that The United States could not graze Colo. Burr".
I know no individual so generally hated and despised as Governor Williams.  Whether such a character is fit to be intrusted with the Government of this Territory, rests with the Administration of the general government to determine.
Yet this is the man who by a kind of Star Chamber inquisitions, attempts to injure the Character of one, whom all his unhallowed acts could not mould to his purposes, and who has had the good fortune to pass without censure, fifteen years of public service, in either a military or Civil capacity.
I have Sir, made this statement of facts in Justification to myself, and in obedience to what I conceive to be the dictates of duty, without prejudice or bias: The Administration of the general government will make such use of it, as to them shall seem meet.  I also enclose you documents marked from No. 1 to S. that will fully evince you of ye. state of things here.  With sentiments of the most perfect Esteem & respect I have the honor to be Your obt. Servt.

Ferdinand L Claiborne


P.S.
I have this moment understood, that one of the depositions forwarded by the Governor, was made by a certain man named James Dunlap, with whom I never held a conversation & should not have known, but for the circumstance of his having descended the River with Aaron Burr, & is an admirer of him, and no doubt remains in this Country at his instance.  The others persons that have to oblige the Executive given this sort of clandestine testimony are unknown to me but cannot be men in much estimation.


F: L: Claiborne

